Heaerable 3. A. Belger. page 2



      --    Wo hwe carefully ccuuidcred Article 39l20,Vernon’s An-
aoWed Civil Statutw, ia c oxmectionwHhyfmrrequ8standfailtofind
any provi8ioa ln said etatute autboriaing tbe Commis&merc’ Court
of Travis County to aUw any expenses to the Diotrict Attorney of uld
cwnty. However, there are certain provisions of arid statate author-
i&g theComxnhioners* Court8 ofvarious countleoto dlw certaki
aapauos to DWrid     or Criminal District Attorney& However. as above
dated, we fail to fhd any provhion of said lBt8ti applicable to Travim
cormty.

             gection 3 of Article 3899b. Veramu’s Annotated Civil sbtutac.
ruthori888 the Gommksioners’ Courts of certain camties to allow cer-
tab apauea     to Strict   or Criminal District Atforneyu. This provimiou
ot the foregoing statute is not applicable ta Travis County.

             Arti&   322, Vernon% Annotated CfvU Statutea, among other
th@s,lprerides    that the 5Srd Judicial District of Travis ?Zounty&hall
elect a DWrict Attorney. Article8 S26k*0 md tZ6a. ~ernoa’s Ann&&d
Civil Shtutur are q&cable      to Travis County. titeBill      No, 100, Acts
of the 47tkkgialature.    Rqplar &srfos, 194l# rmandtpd: 5udli4~of      Ar-
t&b tt(m, Ve@in’s Annot8ted Gi*s1 statutor,;uaory other things, pro-
*a1
~HOnowb~ J.A. Belgor, @go t